       Case 1:20-cv-02130-JPW-PT Document 4 Filed 01/07/21 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NICHOLAS THEODORE COLYER,                 :    Civil No. 1:20-CV-02130
                                          :
             Petitioner,                  :
                                          :
             v.                           :
                                          :
JOHN WETZEL, et al.,                      :
                                          :
             Respondents.                 :    Judge Jennifer P. Wilson

                                MEMORANDUM

      Presently before the court is Petitioner Nicholas Theodore Colyer’s petition

for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 on November 11,

2020. For the reasons that follow, Colyer’s petition will be summarily dismissed

without prejudice.

                                  BACKGROUND

      Petitioner Nicholas Theodore Colyer (“Petitioner”), a self-represented

individual presently confined at the Benner Township State Correctional Institution

(“SCI–Benner”), in Bellefonte, Pennsylvania, and has paid the filing fee in this

matter. On November 11, 2020, Petitioner filed the instant § 2254 petition. (Doc.

1.)

      Petitioner was arrested on November 24, 2019 by the Mifflin County

Regional Police Department and charged with robbery, conspiracy to commit
        Case 1:20-cv-02130-JPW-PT Document 4 Filed 01/07/21 Page 2 of 8




robbery, theft, and simple assault.1 On January 28, 2020, Petitioner pled guilty to

conspiracy to commit robbery in the Mifflin County Court of Common Pleas, and

the remaining charges were nolle prossed. The same day, the trial court imposed a

sentence of 60 to 120 months’ imprisonment. Id.; see also Commonwealth v.

Colyer, CP–44–CR–0000605–2019 (Mifflin Cnty. C.C.P.).2 Jeffrey Davis

represented Petitioner during the proceedings. (Id.)

       Prior to his arrest on the above-noted robbery charges, Petitioner was housed

at the Mifflin County Correctional Facility for unrelated charges. He claims prison

staff assaulted him on June 21, 2019. He asserts that he sustained a traumatic brain

injury and continues to suffer from “cognitive and functional disabilities”

following the assault. (Doc. 1, 8–10.) At the time of his robbery arrest and

conviction, Petitioner had a pending civil action against Mifflin County officials

pertaining to the alleged assault. (Id., 9.)

       The court construes his brief petition as raising the following claims

challenging his current conviction and sentence:




       1
         The court takes judicial notice of the magisterial district justice docket sheet in
Commonwealth v. Colyer, MJ–58302–CR–0000211–2019, available through Pennsylvania’s
Unified Judicial Docket System at https://ujsportal.pacourts.us/ (last visited Jan. 5, 2021).
       2
         The court takes judicial notice of the Pennsylvania state court docket sheet in
Petitioner’s criminal matter, which is available through Pennsylvania's Unified Judicial Docket
System docket research at http://ujsportal.pacourts.us/ (last visited Jan. 5, 2021).


                                                2
       Case 1:20-cv-02130-JPW-PT Document 4 Filed 01/07/21 Page 3 of 8




      Ground One: Defense counsel was ineffective for not raising
      defendant’s medical impairment during proceedings;

      Ground Two: Defense counsel was ineffective for failing to
      seek a change of venue due to Petitioner’s pending lawsuit
      against Mifflin County officials;

      Ground Three: The trial court used an improper offense gravity
      score when determining Petitioner’s sentence.

(Id., 8–11.) As to all grounds for relief, Petitioner acknowledges that he has not

raised them in any state court proceeding. Petitioner has filed neither a direct

appeal nor collateral challenge of his conviction under Pennsylvania’s Post

Conviction Relief Act (“PCRA”), 42 PA. CONS. STAT. ANN. § 9541 et seq., because

“he was not made aware of any legal process” to do so. (Doc. 1, 7–14.)

                               STANDARD OF REVIEW

      Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Court.

The court is required to dismiss a habeas petition “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief.” 28

U.S.C. § 2254, Rule 4. This court has discretion to raise procedural issues, such as

exhaustion of state court remedies, in habeas cases, and may do so sua sponte. See

Sweger v. Chesney, 294 F.3d 506, 520–21 (3d Cir. 2002).

      In addition to the petition and attached exhibits, a federal habeas court may

take judicial notice of state court records, as well as its own records. See Minney v.

                                           3
       Case 1:20-cv-02130-JPW-PT Document 4 Filed 01/07/21 Page 4 of 8




Winstead, No. 2:12-CV-1732, 2013 WL 3279793, at *2 (W.D. Pa. Jun. 27, 2013);

see also Reynolds v. Ellingsworth, 843 F.2d 712, 714 n.1 (3d Cir. 1988). Thus,

when reviewing the instant petition, the court has taken judicial notice of

Petitioner’s criminal proceedings in the Pennsylvania state courts.

                                      DISCUSSION

      A federal court may not grant a writ of habeas corpus on a claim brought by

an individual in custody pursuant to a state court judgment unless: (1) “the

applicant has exhausted the remedies available in the courts of the State;” (2)

“there is an absence of available State corrective process;” or (3) “circumstances

exist that render such process ineffective to protect the rights of the applicant.” 28

U.S.C. § 2254(b)(1)(A), (b)(1)(B); see also Wilkerson v. Sup’t Fayette SCI, 871

F.3d 221, 227 (3d Cir. 2017). Section 2254(c) provides that “[a]n applicant shall

not be deemed to have exhausted the remedies available in the courts of the State,

within the meaning of this section, if he has the right under the law of the State to

raise, by any available procedure, the question presented.” 28 U.S.C. § 2254(c).

Thus, when a state prisoner has failed to exhaust the legal remedies available to

him in the state courts, federal courts will typically refuse to entertain a petition for

writ of habeas corpus. Whitney v. Horn, 280 F.3d 240, 250 (3d Cir. 2002). It is the

petitioner who bears the burden of establishing the exhaustion requirement has

been satisfied. See Lines v. Larkins, 208 F.3d 153, 159 (3d Cir. 2000).

                                            4
         Case 1:20-cv-02130-JPW-PT Document 4 Filed 01/07/21 Page 5 of 8




      “[T]he exhaustion doctrine is designed to give the state courts a full and fair

opportunity to resolve federal constitutional claims before those claims are

presented to the federal courts.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

To satisfy the exhaustion requirement, a petitioner must invoke “one complete

round” of the applicable state’s appellate review process, thereby giving the courts

of that state “one full opportunity” to resolve any issues relevant to such claims.

Id. at 845 (holding that a petitioner must present every claim raised in the federal

petition to the state’s trial court, intermediate appellate court, and highest court

before exhaustion is considered satisfied). In Pennsylvania, the exhaustion

requirement is satisfied if a federal claim is “fairly presented” to the Superior Court

of Pennsylvania, either on direct appeal from a state criminal conviction or on

appeal from a PCRA court’s denial of post-conviction relief. See Lambert v.

Blackwell, 387 F.3d 210, 233 (3d Cir. 2004); see also In re Exhaustion of State

Remedies in Criminal and Post–Conviction Relief Cases, Order No. 218, 30 Pa.

Bull. 2582 (Pa. May 9, 2000); Pa. R. App. P. 1114 historical notes (Order of May

9, 2000). To “fairly present” a claim, the petitioner must present his or her “factual

and legal substance to the state courts in a manner that puts them on notice that a

federal claim is being asserted. McCandless v. Vaughn, 172 F.3d 255, 261 (3d Cir.

1999).




                                           5
        Case 1:20-cv-02130-JPW-PT Document 4 Filed 01/07/21 Page 6 of 8




       As is apparent from the § 2254 petition and the docket for the Mifflin

County Court of Common Pleas, Petitioner’s judgment of sentence is now final,

and he has yet to file a PCRA petition raising the grounds for relief set forth in his

petition. Moreover, because Petitioner still may file a timely PCRA petition

raising these claims, the one–year statute of limitations will not bar a subsequent

federal habeas petition. Even on the strictest calculation of the limitations period,

Petitioner can return to federal court after exhaustion his available state court

remedies.3 Accordingly, the court will dismiss the petition without prejudice to

Petitioner’s right to refile the petition promptly at the conclusion of his state court

proceedings should he elect to do so. See Lines v. Larkins, 208 F.3d 153, 159–60

(3d Cir. 2000) (affirming district court’s dismissal without prejudice of application

for habeas relief of completely unexhausted claim to give petitioner opportunity to

present claims to state court).




       3
          As Petitioner did not appeal his judgment of sentence to the Superior Court of
Pennsylvania, his sentence became final on February 27, 2020, thirty (30) days after he could
have filed an appeal to the Superior Court. See Nara v. Frank, 264 F.3d 310, 314–15 (3d Cir.
2001); see also 42 PA. CONS. STAT. ANN. § 9545(b)(3). Petitioner, therefore, has one year from
February 27, 2020 to file a PCRA petition raising the claims he now seeks to raise in his § 2254
petition. See 42 PA. CONS. STAT. ANN. § 9545(b)(1). Moreover, “[t]he time during which a
properly filed application for State post-conviction or other collateral review with respect to the
pertinent judgment or claim is pending shall not be counted toward any period of limitation
under” 28 U.S.C. § 2244(d)(1).
                                                 6
       Case 1:20-cv-02130-JPW-PT Document 4 Filed 01/07/21 Page 7 of 8




                   DENIAL OF CERTIFICATE OF APPEALABILITY

      Under 28 U.S.C. § 2253(c), a convicted state inmate may not appeal a final

order in habeas proceedings unless the judge or a circuit justice issues a certificate

of appealability (“COA”). A court should only issue a COA “if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should

issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). In the case at bar, jurists of reason would not find the procedural

disposition of this case debatable. Accordingly, the Court will not issue a COA in

this case.




                                           7
       Case 1:20-cv-02130-JPW-PT Document 4 Filed 01/07/21 Page 8 of 8




                                   CONCLUSION

      Based on the foregoing, the court will dismiss the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 without prejudice to Petitioner’s right to file a

PCRA petition in state court and return to this court once he has exhausted his state

court remedies. The court will not issue a COA. An appropriate order will issue.



                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania

Dated: January 7, 2021




                                          8
